Citation Nr: 0205750	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-04 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected trench foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to July 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
diabetes mellitus on a direct basis, a presumptive basis, and 
as secondary to a service-connected disability.  The Board 
notes that during the pendency of this appeal, the issue of 
an increased evaluation for the residuals of shell fragment 
wounds to the left hip was perfected for appeal.  The veteran 
in March 2001, however, withdrew that appeal.  As such, the 
issue of service connection for diabetes mellitus is the only 
issue currently before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently has diabetes mellitus which had its 
onset approximately thirty-five years following his 
separation from service.

3.  The veteran's diabetes mellitus was not caused by a 
service-connected disability.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
duty service nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for entitlement to service connection for diabetes 
mellitus as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000 
(VCAA) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim 
currently on appeal.  The veteran was afforded a VA 
examination and all relevant records adequately identified 
by the veteran have been obtained and associated with the 
claims folder.  The RO obtained a copy of a VA Under 
Secretary for Health's Information Letter regarding a Cold 
Injury Independent Study Program and notified the veteran of 
this document.  The veteran was also given the opportunity 
to appear and testify before an RO Hearing Officer and/or a 
member of the Board to advance any and all arguments in 
favor of his claim, but declined to do so.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for diabetes mellitus as a 
chronic disease if manifest to a compensable degree within 
one year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted 
when a disability is found to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

The evidence of record is clear and not in dispute in as far 
as the veteran was not treated during service for diabetes 
mellitus and did not develop the disease until approximately 
thirty-five years following his separation from service.  
The veteran did experience frozen feet during his active 
duty service and is service connected for VA compensation 
purposes for trench foot.  The veteran asserts, based on 
information gleaned from a television documentary, that his 
service-connected trench foot caused the later onset of 
diabetes mellitus.

Treatment records associated with the veteran's claims 
folder include notes regarding the maintenance of his 
diabetes mellitus with no medical opinion rendered regarding 
the etiology of the veteran's adult onset of diabetes.  In 
May 2000, the veteran underwent VA examination and was 
diagnosed as having insulin dependent diabetes mellitus.  
There was no opinion rendered at that time regarding 
etiology.

In October 2001, the RO obtained a copy of the VA Under 
Secretary for Health's Information Letter dated in July 
1999, regarding a revised Cold Injury Independent Study 
Program.  The RO informed the veteran of this Information 
Letter in its October 2001 Supplementary Statement of the 
Case.  Section 3.d. of the Information Letter states as 
follows:

In addition, it is necessary to reiterate 
that while diabetes can complicate cold 
injuries, cold injuries do not cause 
diabetes.  NOTE:  Some veterans have been 
confused about this issue as a result of 
a misquotation, which appeared in a 
number of news publications.

(Emphasis in original.)

Based on the evidence as outlined above, the Board finds that 
the veteran's diabetes mellitus was not incurred in or 
aggravated by active duty service nor is it proximately due 
to or the result of a service-connected disability.  
Specifically, there is no evidence of diabetes mellitus 
before or during active service, there is no evidence of the 
existence of diabetes mellitus within an appropriate 
presumptive period and, there is no medical evidence of 
record showing that the veteran's diabetes was caused by a 
service-connected disability.  The medical evidence of record 
states that cold injuries do not cause diabetes.  As such, 
the veteran's assertion that his service-connected trench 
foot caused his diabetes is the only favorable evidence in 
this case.  Because the veteran's statements are based on 
apparently erroneous information from a television 
documentary and not substantiated by medical evidence 
directly related to the veteran's particular case, the Board 
finds that, standing on their own, the veteran's statements 
are not sufficient to establish a relationship between his 
diabetes and his active duty service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Consequently, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and service connection for diabetes 
mellitus, to include as secondary to the veteran's service-
connected trench foot, is denied.


ORDER

Service connection for diabetes mellitus, to include as 
secondary to a service-connected disability, is denied.



		
	John L. Prichard
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

